DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-8, 12 and 13 in the reply filed on 10/12/2021 is acknowledged. The non-elected group II (claims 9-11 and 14) are withdrawn from prosecution in this application.

Specification
The disclosure is objected to because of the following informalities: in the specification page 7, at the end of line 2, “the heating element 4” should be “the heating element 5”.  Appropriate correction is required.

Claim Objections
Claims 1, 3 and 6-8 are is objected to because of the following informalities: 
In claim 1, line 1; replace “method of moulding” with --method of molding--, for claim language consistency.
In claim 1, at the beginning of lines 4 and 6, it is suggested to replace “arranging” with --providing--.since no additional structure is recited with respect to which said “arranging”  is done. Appropriate correction is required. 
In claim 1, lines 21-26, claim 3, lines 2-3, and claim 7, line 3, it is suggested to 

In claim 6, line 2, it is suggested to replace “wherein said plurality of sheets 
comprises a steel sheet” with --wherein said plurality of sheets is made of steel--.
	In claim 6, line 3, it is suggested to replace “said sheet has a hot area” with --each of said plurality of steel sheets--.
In claim 8, at the beginning of line 3, it is suggested to replace “a sheet” with -- each of said plurality of sheets--, and towards the end , replace “extracting a sheet” with --extracting each of said plurality of sheets-- for claim language consistency. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8, 12 and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, in lines 1-2, which is the preamble of the claim, recites “A method for moulding a sheet into a component of complex shape having areas with different mechanical properties”. Claim 1, lines 14-16, within the body of the claim recites “a plurality of heating elements incorporated in said roller-shaped main body and said plurality of sheets in a differentiated form, at areas of said plurality of sheets in contact with said first portion of the roller body”. While, claim 1, lines 21-23 recites the actual heating step by “inserting a plurality of sheets within said sectors and locally heating the sheets to a predetermined temperature by means of said kiln in such a way as to obtain sheets with areas at different temperatures”
In particular, it unclear from the heating elements configuration and the heating method recites above as to how a component having areas with different mechanical properties can be achieved from said claimed method because the manner in which the limitations above are recited appears to indicate bulk heating of each sheet among the plurality of sheets without applying selective zonal heating within each individual sheet or in other words locally heating different areas of each individual sheet at different temperatures.  The claim is therefore rendered indefinite since the metes and bounds are unascertainable.  
Claim in line 1, recites, “moulding a sheet into a component of complex shape”; while lines 25-27, recites “subjecting the sheets to a forming step within said mold and uniformly cooling the locally-heated sheets, so as to obtain a component of complex shape having areas with different mechanical properties”. It is unclear from these two limitations as to whether the component is made from a single sheet or a plurality of sheets due to the use of “sheet” and “sheets”. The claim is therefore rendered indefinite since the metes and bounds are unascertainable.  
Allowable Subject Matter
7.	Claims 1-8, 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
forth in this Office action.
8.	The following is a statement of reasons for the indication of allowable subject matter: Gockel et al. (US 2012/0264074) is the prior art closest to the subject matter of the instant claims. Gockel et al. teaches a method of heating a plurality of  steel blanks (15, figures 1 and 2) in a rotary kiln (1, figures 1 and 2) for achieving a predetermined properties and subsequently subjecting the heat treated plurality of steel blanks (15, see figures 1 and 2) to a press forming process (see para [0025]); wherein said rotary kiln comprises a main body (5, see figure 1) with a roller shape arranged inside a refractory casing defined by an outer wall (2, see figure 1) and an inner wall (3, see figure 1), the roller shape main body defining a plurality of rack (16) for receiving and supporting the plurality of steel blanks (150 arranged or fastened thereon and a plurality of heating elements (24a &24b) arranged at least between two horizontal planes of each rack of the plurality of racks for uniformly heating the plurality of steel blanks (15, figures 1 and 2).
	Gockel et al. differs from the instant claimed invention by failing to teach and/or adequately suggest a main body with a roller shape arranged inside said casing and having a plurality of sectors extending along a radial direction with respect to a longitudinal axis of the roller body, wherein each sector of said plurality of sectors being configured to receive a sheet, and locally heating different areas of each individual 

                                                      Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. Matravideki (GB 1297034), Köyer et al. (US 2016/0047010) and Bors (US 2014/0345753), Bake et al. (US2013/0160906), Bassan et al. (US 2021/0262732) are also cited in PTO-892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/M.A/Examiner, Art Unit 1733   
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733